Citation Nr: 1632333	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  08-29 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee, status post donor site bone patellar graft.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residual, partial meniscectomy, left knee, prior to September 8, 2014.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected residual, partial meniscectomy, left knee, from September 8, 2014, to February 3, 2015.

4.  Entitlement to an initial disability rating in excess of 30 percent for status post left knee total arthroplasty after April 1, 2016.

5.  Entitlement to an initial compensable disability rating for left knee instability prior to July 2, 2012.

6.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability after July 2, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to May 1984 and from April 2003 to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal was previously before the Board in June 2012 and August 2014, at which time the issues were remanded for additional development.  

While the case was in remanded status, a July 2015 rating decision awarded "service connection" for left knee instability, rated as 10 percent disabling, effective July 2, 2012.  However, although the RO characterized the instability issue as one for "service connection," the instability is merely a separately compensable manifestation of the Veteran's already-service-connected left knee disability.  Therefore, the evaluation of the separate rating for instability is in fact part and parcel of the underlying increased rating claim for a higher rating for the left knee disability. 

Also while the case was in remand status, the Veteran was awarded a temporary total disability rating following his left total knee arthroplasty from February 4, 2015, to March 31, 2016; starting April 1, 2016, a 30 percent rating was assigned for status post left knee arthroplasty.  As the assignment of a 100 percent rating is the maximum rating allowable for the knee, the appellate issues have been recharacterized to consider whether higher initial ratings are warranted for the left knee solely during the time periods when the Veteran was awarded less than the maximum rating.

Finally, as mentioned in the Board's August 2014 remand, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for re-injury to the left knee has been raised by the record in a July 2014 communication but has not been adjudicated by the agency of original jurisdiction (AOJ).  See July 2014 statement (alleging a deficiency in VA care resulted in new or additional disability: "[T]he VA here in Cleveland is in my opinion at fault for exacerbating my service connected disability. . .  I reinjured the left knee on July 11th while doing yard work.  At that time I was wearing a VA issued hinged knee brace.  The brace in question was not the brace that was supposed to be issued by the Wade Park prosthetic lab. . .  I suffered another injury while wearing the VA issued brace. . .  No tests or x-rays have been performed. . . .  The injury and my concerns were discussed with little concern given by the VA staff.  No examination of the left knee was performed.  No referral to VA orthopedics was submitted or pain meds offered. . . .  I also hope VA will take full responsibility for what is in my opinion a lack of concern for a veteran's service connected disability.  This recent injury has made performing my job as a paramedic not only difficult but risk for continued damage to the knee.")  

However, there appears to be some confusion by the AOJ, which did not recognize any § 1151 claim.  See May 2016 AOJ e-mail correspondence.  To the extent that the § 1151 matter may be conflated with the pending appeal for an increased rating of the left knee (which does not yet appear to contemplate degenerative joint disease as a service-connected left knee "residual") because the issues involve the same joint, this fact does not prevent the Veteran from establishing entitlement to § 1151 compensation for any additional disability distinct from his already-service-connected left knee disability or for being entitled to a separate rating for that additional disability (here, claimed as degenerative joint disease) so long as it does not result in prohibited pyramiding.  See 38 C.F.R. §§ 4.14, 4.25(b) (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder."). 

Here, the Veteran explained that, due to the issuance of an incorrect knee brace for the left knee, he has now developed severe degenerative joint disease.  See May 2015 statement.  When the AOJ asked the Veteran to provide a formal "application for benefits" following this statement, the Veteran did so in June 2015, describing the § 1151 disability as "severe DJD left knee."  Unfortunately, the AOJ treated this as a new "service connection" claim, which was denied in an October 2015 rating decision.  Even though the Veteran attempted to disagree with this decision on the basis of "11-51 claim" and explaining it is the "wrong claim," the AOJ informed the Veteran in a December 2015 letter that "your 1151 claim was never rated so your Notice of Disagreement on the issue is premature"; instead, the AOJ asked the Veteran to again "submit an [formal] application for benefits."  He did so, yet again, in January 2016, this time identifying it as "left knee exacerbation."  As such, a valid 38 C.F.R. § 1151 claim-claimed specifically as degenerative joint disease as a new or additional left knee disability resulting from VA negligence or improper care-was initially raised in July 2014 (and has been re-raised several times thereafter) but has not yet been addressed.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board determines that another remand is necessary for additional development for the reasons set forth below.

I.  January 2015 Supplemental Statement of the Case

A document identified in the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) as a January 2015 Supplemental Statement of the Case contains thirteen blank pages.  To the extent that there was a digital error in downloading the January 2015 Supplemental Statement of the Case, the Board attempted to contact the AOJ for a new copy but was unsuccessful.  Because the January 2015 Supplemental Statement of the Case is a pertinent procedural document that remains outstanding, on remand, the AOJ should make attempts to obtain it and associate a readable copy with the Veteran's electronic file. 

II.  Issuance of a New Supplemental Statement of the Case

Moreover, additional VA records (including knee VA examination reports) have been downloaded to VBMS after the alleged issuance of the missing January 2015 Supplemental Statement of the Case.  This information, some of which was received prior to certification of the appeal to the Board and is relevant to the issues on appeal, necessitates remand for the issuance of another Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2015) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

III.  Adequate VA Examinations of the Knees 

The Board also observes that a new precedential opinion that directly impacts this case was issued by the U.S. Court of Appeals for Veterans Claims (Court or CAVC).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. 
§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Specifically, the last sentence of 38 C.F.R. § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia, at *4.  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id. at *9.  

The Board recognizes that many VA examinations of the knees were conducted during the course of the appeal.  However, the Veteran must be afforded a new VA examination that tests the knee joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, pursuant to Correia.

Additionally, the examiner is also asked to provide an opinion as to whether the Veteran's instability demonstrated throughout the appeal period is either "slight, moderate, or severe."  As noted in the Board's previous remand of August 2014: 

The [July 2012] remand instructed that if instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  The July 2012 examination noted anterior and posterior instability of the left knee, but has not assessed whether this instability is slight, moderate, or severe.  The AOJ should obtain this information to comply with the previous remand.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

Upon a review of the subsequent VA knee examinations conducted in September 2014, August 2015, and March 2016, however, the Board notes that none of these examinations contain the requested addendum opinion as to whether the instability is "slight, moderate, or severe" as directed by the remand.  Accordingly, this deficiency should be rectified on remand.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain a readable copy of the January 2015 Supplemental Statement of the Case.

2.  Obtain any recent treatment records pertinent to the Veteran's knee disabilities.

3.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected knee disabilities.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(a) Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint.  If the either knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(b) The examiner should also express an opinion "assessing whether the instability of the Veteran's left knee (noted on VA examination in July 2012) is slight, moderate, or severe."  See June 2012 and August 2014 Remand directives.

4.  After completing all of the above development, readjudicate the claims on appeal, with consideration of all new evidence added to the record since the last Supplemental Statement of the Case.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and provide an opportunity to respond, before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




